Case: 12-40900       Document: 00512420002         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 12-40900
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSHUA CALHOUN,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:09-CR-1159-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Joshua Calhoun in his
appeal of a resentencing proceeding has moved for leave to withdraw and has
filed a brief in accordance with Anders v. California, 386 U.S. 738 (1967), and
United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Calhoun has filed a
response and requested the appointment of counsel.
       During the pendency of this appeal, Calhoun completed his sentence of
imprisonment, and he has no further term of supervised release to serve. The

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40900    Document: 00512420002     Page: 2   Date Filed: 10/25/2013

                                 No. 12-40900

appeal is, therefore, moot. See Spencer v. Kemna, 523 U.S. 1, 7 (1998); Bailey v.
Southerland, 821 F.2d 277, 278 (5th Cir. 1987). Accordingly, the appeal is
DISMISSED as moot, and counsel’s motion to withdraw and Calhoun’s motion
for the appointment of counsel are DENIED as unnecessary.




                                       2